DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information - 37 CFR 1.105 
1. 	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2. 	The information is required to identify products embodying the disclosed subject matter of “wherein the anti-radiation layer  is at least partially comprises a metallic material for shielding the wearer of the fabric from the radiation emanating from hand-held electronic gadgets,”; “wherein the anti-radiation layer is a honey comb structure for providing structural rigidity to the fabric.”; “wherein the garment is used to shield the wearer from electromagnetic radiation during use of the hand-held electronic gadgets”; “wherein the anti-radiation layer is a leaf like structure made by knitting fibers of the metallic material.”.
3. 	 In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant's inventions, particularly those described. If the applicant submits claim amendments in response to this office action that include any additional features, the applicant should also include any relevant prior art that they relied upon in developing that subject matter. 


Response to Amendment
The reply filed on 01/05/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The applicant failed to reasonably reply to the Requirement for Information under 37 CFR 1.105 from office actions dated  5/2/2019 and 10/5/2020. The applicant is directed to MPEP 704.12 “Replies to a Requirement for Information” and specifically MPEP 704.12(b) “A complete reply to a 37 CFR 1.105  requirement is a reply to each enumerated requirement for information giving either the information required or a statement that the information required to be submitted is unknown and/or is not readily available to the party or parties from which it was requested. There is no requirement for the applicant to show that the required information was not, in fact, readily attainable, but applicant is required to make a good faith attempt to obtain the information and to make a reasonable inquiry once the information is requested.” 
Under no circumstance will claim amendments exempt the applicant from the Requirement for Information. No reply will be accepted other than those enumerated in MPEP 704.12(b). That applicant must reply both to the previously issued Requirement for Information as well as the additional Requirement for Information included in this office action.

Conclusion
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881